Title: To Thomas Jefferson from Andrew Ellicott, 29 December 1801
From: Ellicott, Andrew
To: Jefferson, Thomas


          
            Dear Sir
            Lancaster December 29th. 1801
          
          I have enclosed a few astronomical observations; they are principally intended to determine by practice, what dependence may be placed in the lunar theory, for the determination of the longitude.— If I could have found leisure, the observations should have been more numerous, but the duties of my office require so great a proportion of my time, that I have none left for the pursuit of any branch of science, but what I borrow from those hours generally devoted to sleep.—
          Being now the only native of the United States left, which time has not spunged away, and who has cultivated practical astronomy for the purpose of rendering it useful to commerce, to the division of territories, and the determination of the relative positions of the different parts of our own country, I feel a desire to keep the subject alive, till succeeded by some American, whose fortune may put it in his power to be more useful, by enabling him to devote his whole time to the improvement of so important a branch of science.
          I have the honour to be with due respect your friend and Hbl. Servt.
          
            Andw; Ellicott.
          
        